DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1, 11 and 20 are currently amended. 
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments are acknowledged. 

Response to Arguments
Applicant’s arguments filed 2/27/2022 have been fully considered in view of further consideration of statutory law, Office policy, precedential common law, and the cited prior art as necessitated by the amendments to the claims, and are not persuasive for the reasons set forth below.

35 USC § 101 Rejections
	First, Applicant argues that “Applicant has amended the independent claims. Accordingly, the Applicant submits that the amended limitations cannot be performed mentally… Applicant respectfully submits at least these steps recited in amended independent claims 1, 11, and 20 do not encompass concepts that can be performed in the human mind, and thus do not fall within the “organized human activity” grouping of abstract ideas. ” [Arguments, pages 8-9].
In response, Applicant’s arguments are considered but are not persuasive. Examiner first observes that whether or not a claim includes concepts that can be performed in the human mind (i.e. mental processes) is a separate consideration than whether or not a claim sets forth certain methods of organizing human activity. Examiner respectfully maintains that the presently amended claims, when considered as a whole, are directed towards the abstract idea determining if a patient has a need for transportation based on text analytics, which is considered to set forth steps for managing personal behavior as well as following rules or instructions. Thus, the presently amended claims are directed to concepts identified as abstract ideas. As such, Examiner remains unpersuaded.

Second, Applicant argues that “the claims relate to an improvement in the technological field of natural language processing, and are therefore integrated into a practical application. For example, embodiments of the claims improve the natural language processing of the need for transportation assistance, which is a desirable method of time savings and overall patient servicing in the healthcare industry… 
Consider Example 40 of the 2019 Subject Matter Eligibility Examples… Example 40 of the Eligibility Examples provides an illustration of how a mental process can be integrated into a practical application… The eligible version of Example 40 includes the step of “collecting additional traffic data’ based on the comparison. The accompanying analysis indicates that “[a]lthough each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data.” See Eligibility Examples, at 11. Specifically, in Example 40, the claim is eligible because the abstract “comparing” step enables an improved (i.e., more limited) subsequent data gathering step.” [Arguments, pages 9-10].


In response, Applicant’s arguments are considered but are not persuasive. First, regarding Example 40, Examiner observes that the claims were considered to be directed to the abstract idea grouping of “mental processes”, which, as Examiner has indicated in response to the above argument, is a separate abstract idea grouping from “certain methods of organizing human activity”. Further, Examiner observes that Claim 1 of Example 40 was determined to be integrated into a practical application because the method limited collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance, thus providing a specific improvement over
prior systems, resulting in improved network monitoring.
	In contrast, the presently amended claims of the present invention merely recite “…applying a machine learning model…” without specifying any particular machine learning model or limiting the processing of the machine learning model to any particular condition or threshold, as is the case for the collection of additional Netflow protocol data in Claim 1 of Example 40. Thus, the present amendments of the present invention, when considered in light of the additional element of a “machine learning model” are considered to amount to amount to adding the words “apply it” (see MPEP § 2106.05(f));
 As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. As such, Examiner remains unpersuaded.

Third, Applicant argues that “As stated in the Berkheimer memorandum, an additional element (or combination of elements) should not be deemed conventional unless the examiner supports a rejection… the Examiner has not met this burden. The Office Action merely states that “Claims 1, 11 and 20 and their underlying limitations, steps, features and terms, Page 6 considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons”, Office Action, page 7. However, Courts have established that “whether something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination.”” [Arguments, pages 11-12].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully observes that the claims have not been identified as well-understood, routine, and conventional, and have not been rejected under MPEP 2106.05(d), thus rendering the above argument moot.
Instead, Examiner maintains that the additional elements in the present claims do not amount to more than mere instructions to apply the exception using generic computer components for the reasons discussed below in section 2A prong 2 of the present rejection with regard to MPEP 2106.05(a) and MPEP 2106.05(f). As such, Examiner remains unpersuaded.

35 USC § 102/103 Rejections
	First, Applicant argues that “Applicant has amended Claim 1… the cited art is silent regarding determining that the patient has a need for transportation assistance based on the target features, where the target features are based on the text features of the unstructured text. Amarasingham states the determination of transportation needs is performed by a third party, paragraph [0088]. “The case worker calls the transportation service and arranges for her client to receive a bus pass in order to attend the appointment listed in the intelligent continuity of care information system portal’. As such, the system of Amarasingham does not determine a transportation need of the patient” [Arguments, pages 12-13].
In response, Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Examiner relies upon a new combination with Lieberman to disclose the text features and target features, as detailed in the rejection below. As such, Examiner remains unpersuaded.

	Second, Applicant argues that “Applicant has amended Claim 8… Amarasingham states the mode of scheduling a transportation service is directed toward a third party, who then schedules transportation for the patient based on the patient’s current transportation availability… Amarasingham is silent regarding a patient presenting a preference of whether transportation is needed or desired in a user preference. As such, the system relies on a third party to manually determine whether a patient desires transportation and schedule the transportation.
By contrast, claim 8 states the system patient’s preference data includes information to either automatically or non-automatically schedule transportation if transportation assistance is needed… ” [Arguments, pages 13-14].
	In response, Applicant’s arguments are considered but are not persuasive. Examiner first observes that claim 8 does not appear to be presently amended as is stated above by the Applicant. Examiner further observes that claim 8 does not appear to specify that “the system patient’s preference data includes information to either automatically or non-automatically schedule transportation if transportation assistance is needed” as is stated above by the Applicant.
Still, regarding the assertion that the system of Amarasingham relies on a third party to manually determine whether a patient desires transportation and schedule the transportation, Examiner respectfully maintains that through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …automatically schedule transportation using the transportation service.
Specifically, Amarasingham first discloses scheduling transportation using the transportation service (Amarasingham, ¶ 90, She refers the patient to the facility, and the updated referral information is displayed in the Referrals Widget. She also calls the facility directly and, after learning that they have space, arranges for transportation for the patient from the hospital to the facility. The positive result is that the patient is able to avoid disruption of rehab services, which reduces risk of an adverse event).
Further, Amarasingham discloses automatically transmitting information (Amarasingham, ¶ 47, the patient care and management system 11 may automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended actions, alerts, Continuity of Care Documents, flags, appointment reminders, and questionnaires).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically scheduled a transportation service because both the scheduling of transportation and the automatic transfer of patient information were both known and implemented in the method of Amarasingham. It is well within the capabilities of one of ordinary skill in the art to automatically schedule transportation for a patient because such automatic data generation and transmission is demonstrated by the patient care and management system 11 of Amarasingham. Further, such automatic scheduling would provide the predicted result of increasing efficiency and providing improved coordination of care. Thus, through KSR Rationale C, Amarasingham discloses …automatically schedule transportation using the transportation service. As such, Examiner remains unpersuaded. 

Third, Applicant argues that “There is no prima facie case that claim 8 is obvious in view of the cited prior art… Specifically, the Office Action has not shown that the cited art can be relied upon to teach or suggest inclusion of ‘automatically’ as recited in claim 8. Furthermore, the Office Action has not presented a convincing line of reasoning why an artisan would have found the claimed invention obvious. For example, the Office Action quotes “It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically scheduled a transportation service because both the scheduling of transportation and the automatic transfer of patient information were both known and implemented in the method of Amarasingham”. However, the Office Action has not shown that the a preference data can automatically schedule a transportation for the patient similar to that of claim 8” [Arguments, pages 14-15].
In response, Applicant’s arguments are considered but are not persuasive. Examiner respectfully maintains that, through KSR Rationale C (i.e. Use of Known Techniques to Improve Similar Devices (Methods, or Products) in the Same Way), the rejection has demonstrated that it is well within the capabilities of one of ordinary skill in the art to automatically schedule transportation for a patient because such automatic data generation and transmission is demonstrated by the patient care and management system 11 of Amarasingham. Further, such automatic scheduling would provide the predicted result of increasing efficiency and providing improved coordination of care. As such, Examiner remains unpersuaded.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Examiner formulates an abstract idea as follows: 

Step 1: Claims 1-20 are directed to statutory categories, namely a process (claims 1-10), a machine (claims 11-19) and an article of manufacture (claim 20). 

Step 2A, Prong 1: Claims 1, 11 and 20 in part, recite the following abstract idea: 
…inputting a text corpus comprising patient medical information, wherein the text corpus comprises unstructured text; generating text features representing the unstructured text using a plurality of real numbers; …to the text features to generate target features indicating a need for transportation assistance; determining if that the patient has a need for transportation assistance based on the target features; and notifying a transportation service of the need for transportation assistance based on the determination [Claim 1];
… perform natural language processing (NLP) on a text corpus comprising patient medical information, wherein the text corpus comprises unstructured text;Page 3 of 16App. No. 16/580,520PATENT Reply to Office Action of 12/22/2021generating text features representing the unstructured text using a plurality of real numbers; …to the text features to generate target features indicating a need for transportation assistance; determine if that the patient has a need for transportation assistance based on the NLP; and schedule a transportation service based on the determination [Claim 11];

…input a text corpus comprising patient medical information, wherein the text corpus comprises unstructured text; generate text features representing the unstructured text using a plurality of real numbers; …to the text features to generate target features indicating a need for transportation assistance; retrieve patient's preference data; determine if that the patient has a need for transportation assistance based on the target features text analytics; identify a transportation service of the need for transportation assistance based on the determination; andPage 5 of 16App. No. 16/580,520PATENT Reply to Office Action of 12/22/2021automatically schedule transportation based on the identification and the patient preference data. [Claim 20].

Dependent claims 2-3, 6-10, 12 and 15-19 recite limitations relative to claims 1 and 11, including, for example:
…wherein: the text analytics is performed using natural language processing (NLP) [Claim 2],
…wherein: the NLP is performed using dictionary and rule based processing [Claim 3],
…further comprising: retrieving patient's appointment data from a structured data field [Claim 6],
…further comprising: retrieving patient's appointment data from an unstructured source [Claim 7],
…further comprising: retrieving patient's preference data to automatically schedule transportation using the transportation service [Claim 8],
…further comprising: retrieving patient availability information [Claim 9],
…further comprising: accessing transport availability data of the transportation service [Claim 10].
The limitations of these dependent claims are merely narrowing the abstract idea identified in the independent claims, and thus, the dependent claims 2-3, 6-10, 12-13 and 15-19 also recite abstract ideas.

These concepts are not meaningfully different than the following concepts identified by the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Concepts relating to certain methods of organizing human activity. The aforementioned limitations describe steps for managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. Specifically, determining if a patient has a need for transportation based on text analytics is considered to set forth steps for managing personal behavior as well as following rules or instructions. As such, the above claims are directed to concepts identified as abstract ideas.

Step 2A, Prong 2: This judicial exception is not integrated into a practical application. In particular, claims 1, 11 and 20 only recite the following additional elements – 
…applying a machine learning model…  [Claim 1],
An apparatus for scheduling services, comprising: a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions…; applying a machine learning model… [Claim 11],
A non-transitory computer readable medium storing code for scheduling services, the code comprising instructions executable by a processor to…; applying a machine learning model… [Claim 20].
The apparatus, processor, machine learning model, memory and executable instructions are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) (see MPEP § 2106.05(a)), like the following MPEP examples:
i. A commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
iii. Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;
 Furthermore, the computer implemented and machine learning element is considered to amount to no more than mere instructions to apply the exception using a generic computer component because the claims do not recite any particular machine learning model nor do the claims limit the application of any specific machine learning model to any particular conditions or thresholds. See MPEP 2106.05(f)), like the following MPEP example:
iii. Wireless delivery of out-of-region broadcasting content to a cellular telephone via a network without any details of how the delivery is accomplished, Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d 1253, 1262-63, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016).
	

Dependent claims 4-5 and 13-14 recite, in part, the following:
…wherein: the NLP is performed using machine learning [Claims 4 and 13],
…wherein: the machine learning is based on a Convolutional Neural Network (CNN), an Unsupervised Pretrained Network (UPN), a Recurrent Neural Network (RNN), a Long Short- Term Memory (LSTM) architecture, or a Recursive Neural Network [Claims 5 and 14].
These claims 4-5 and 13-14 recite only the idea of a solution or outcome i.e., the claims fail to recite details of how a solution to a problem is accomplished. Specifically, there is no detail regarding how the machine learning and algorithm elements would be utilized to determine if the patient has a need for transportation. As such, these claims do not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it". (See MPEP 2106.05(f)) Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356, 119 USPQ2d 1739, 1743-44 (Fed. Cir. 2016).
The remaining dependent claims do not recite any new additional elements, and thus do not integrate the abstract idea into a practical application.

Step 2B: Claims 1, 11 and 20 and their underlying limitations, steps, features and terms, considered both individually and as a whole, do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the following reasons: 
In particular, independent claims 1, 11 and 20 only recite the following additional elements – 
…applying a machine learning model…  [Claim 1],
An apparatus for scheduling services, comprising: a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions…; applying a machine learning model… [Claim 11],
A non-transitory computer readable medium storing code for scheduling services, the code comprising instructions executable by a processor to…; applying a machine learning model… [Claim 20].
These limitations recite mere instructions to implement an abstract idea on a computer. An example of this is included in MPEP 2106.05(f)(2)(i) which includes, “A commonplace business method or mathematical algorithm being applied on a general purpose computer” as shown in Alice Corp., et al. 
The additional elements in these claim does not amount to more than mere instructions to apply the exception using a generic computer component for the reasons discussed in 2A prong 2 with regard to MPEP 2106.05(a) and MPEP 2106.05(f). By the failure of the elements to integrate the abstract idea into a practical application there, the additional elements likewise fail to amount to an inventive concept that is significantly more than an abstract idea here, in Step 2B. 
As such, both individually or in combination, these limitations do not add significantly more to the judicial exception.
The remaining dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the dependent claims do not recite any new additional elements. As such, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al., U.S. Publication No. 2015/0106123 [hereinafter Amarasingham] in view of Lieberman, U.S. Publication No. 2020/0075164 [hereinafter Lieberman].

Regarding Claim 1, Amarasingham anticipates a method for scheduling services, comprising: inputting a text corpus comprising patient medical information, wherein the text corpus comprises unstructured text (Amarasingham, ¶ 18, The data received by the patient care and management system 11 may include electronic medical records (EMR) that include both clinical and non-clinical data. The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges, including: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes (discloses unstructured text); networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information; and focused genotype testing (discloses inputting a text corpus comprising patient medical information)), (Id., ¶ 31,  Preferably in real-time, the data cleansing process 26 "cleans" or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed (discloses performing text analytics) in the disease/risk logic module 30 described below. The system may also receive "clean" data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes)), (Id., Fig. 5, figure depicts unstructured text in the form of a recent discharge summary);

    PNG
    media_image1.png
    375
    534
    media_image1.png
    Greyscale

…indicating a need for transportation assistance  (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance));
determining that the patient has a need for transportation assistance based on the target features (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance)), (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization. The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses performed text analytics));
and notifying a transportation service of the need for transportation assistance based on the determination (Id., ¶ 88, A client enrolled at a senior center needs transportation services to attend his medical appointments at a clinic. He asks his case worker at the center for assistance. The case worker is provided access to the client's summary record. She reads the information provided by the Demographic Information widget and learns that the client's transportation is "unstable." Looking at the information provided by the Referrals widget, she learns that he has received transportation assistance from a city initiative to provide bus passes to seniors. The Upcoming Appointments Widget further provides information about the appointment date, time, and location for the patient. The case worker calls the transportation service and arranges for her client to receive a bus pass (discloses notifying a transportation service based on determination of need) in order to attend the appointment listed in the intelligent continuity of care information system portal).
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose … generating text features representing the unstructured text using a plurality of real numbers; applying a machine learning model to the text features to generate target features…
However, Lieberman discloses generating text features representing the unstructured text using a plurality of real numbers (Lieberman, ¶ 31, FIG. 4C illustrates a third example in which a structured or unstructured text file (e.g., a written report, office notes, etc.) are processed by a natural language processing module 430 to produce a vector 433 that extracts meaningful information from such text. In some embodiments, text string data is converted to appropriate numerical data (e.g., a numerical indicator of pain level (discloses text features representing the unstructured text using numbers) based on a text assessment of an individual's pain level)), (Id., ¶ 45, FIG. 6 is a schematic block diagram of a probabilistic neural network (PNN) 600 that may be used to implement one or more of the machine learning models described herein… In general, PNN 600 includes an input layer 601 (including nodes 601-1 to 601-n), pattern layer (or “hidden layer”) 602 (including nodes 602-1 to 602-n), summation layer 603 (including nodes 603-1 to 603-n), and output layer 604 (including nodes 604-1 to 604-n));
applying a machine learning model to the text features to generate target features… (Id., ¶ 32, While FIG. 1 illustrates a system that produces an output 150 indicative of whether a particular medical intervention is appropriate (e.g., a real probability value in the range of 0.0-1.0), FIG. 2 presents an alternate system for assessing medical interventions in accordance with various embodiments. That is, instead using a binary classifier for machine learning system 140, FIG. 2 illustrates a system in which outcomes 250 are used for training. Such outcomes may include, for example, patient satisfaction level (expressed numerically on a suitable scale), health complications (expressed as categorical data), cost per episode (in monetary units), functional status (e.g., the extent to which the patient has recovered to full functionality), and the need for ongoing additional treatments (discloses target features for determining medical interventions)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the text feature and target feature elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review.
 The motivation for doing so would have been to improve the ability of “utilizing the machine learning systems described herein to determine whether a particular health care provider or physician is appropriate given the desired medical intervention” (Lieberman, ¶ 6), wherein such improvements would help achieve Amarasingham’s goal of “increased efficiency that can be achieved through improved coordination of care” [Lieberman, ¶ 6; Amarasingham, ¶ 16].

Regarding Claim 2, the combination of Amarasingham and Lieberman discloses the method of claim 1…
Amarasingham further discloses …wherein: the text analytics is performed using natural language processing (NLP) (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization.  The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses natural language processing)).

Regarding Claim 3, the combination of Amarasingham and Lieberman discloses the method of claim 2…
Amarasingham further discloses …wherein: the NLP is performed using dictionary and rule based processing (Id., ¶ 35, The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations. Using the rule-based model, these basic units of information are identified in a meta-data dictionary and assessed according to predefined rules that determine meaning).

Regarding Claim 4, the combination of Amarasingham and Lieberman discloses the method of claim 2…
Amarasingham further discloses …wherein: the NLP is performed using machine learning (Id., ¶ 35, Using machine learning, the statistical-based learning model develops inferences based on repeated patterns and relationships. The disease identification process 34 performs a number of complex natural language processing functions including text pre-processing, lexical analysis, syntactic parsing, semantic analysis, handling multi-word expression, word sense disambiguation, and other functions).

Regarding Claim 5, the combination of Amarasingham and Lieberman discloses the method of claim 4…
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose …wherein: the machine learning is based on a Convolutional Neural Network (CNN), an Unsupervised Pretrained Network (UPN), a Recurrent Neural Network (RNN), a Long Short- Term Memory (LSTM) architecture, or a Recursive Neural Network.
However, Lieberman discloses …wherein: the machine learning is based on a Convolutional Neural Network (CNN), an Unsupervised Pretrained Network (UPN), a Recurrent Neural Network (RNN), a Long Short- Term Memory (LSTM) architecture, or a Recursive Neural Network (Lieberman, ¶ 59, Any of the various modules described herein may be implemented as one or more machine learning models that undergo supervised, unsupervised, semi-supervised, or reinforcement learning and perform classification (e.g., binary or multiclass classification), regression, clustering, dimensionality reduction, and/or such tasks. Examples of such models include, without limitation, artificial neural networks (ANN) (such as a recurrent neural networks (RNN) and convolutional neural network (CNN)), decision tree models…).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the recurrent neural network elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review for the same reasons as stated for claim 1.

Regarding Claim 6, the combination of Amarasingham and Lieberman discloses the method of claim 1…
Amarasingham further discloses …further comprising: retrieving patient's appointment data from a structured data field (Id., ¶ 23, The patient care and management system 11 may receive data from these social services organizations and social-to-health information exchanges 17, which may include, for example, information on daily living skills, availability of transportation to medical appointments, employment assistance, training, substance abuse rehabilitation, counseling or detoxification, rent and utilities assistance, homeless status and receipt of services, medical follow-up, mental health services, meals and nutrition, food pantry services, housing assistance, temporary shelter, home health visits, domestic violence, appointment adherence, discharge instructions, prescriptions, medication instructions, neighborhood status, and ability to track referrals and appointments (discloses patient appointment data)), (Id., ¶ 63, Complete Problem List Widget--Provides a complete list of the patient's medical issues without redundancies and irrelevant information. This information is extracted from structured and unstructured data fields in the EMR. This widget is preferably defined to be accessible from the clinical, social, and patient views).

Regarding Claim 7, the combination of Amarasingham and Lieberman discloses the method of claim 1…
Amarasingham further discloses …further comprising: retrieving patient's appointment data from an unstructured source (Id., ¶ 23, The patient care and management system 11 may receive data from these social services organizations and social-to-health information exchanges 17, which may include, for example, information on daily living skills, availability of transportation to medical appointments, employment assistance, training, substance abuse rehabilitation, counseling or detoxification, rent and utilities assistance, homeless status and receipt of services, medical follow-up, mental health services, meals and nutrition, food pantry services, housing assistance, temporary shelter, home health visits, domestic violence, appointment adherence, discharge instructions, prescriptions, medication instructions, neighborhood status, and ability to track referrals and appointments (discloses patient appointment data)), (Id., ¶ 63, Complete Problem List Widget--Provides a complete list of the patient's medical issues without redundancies and irrelevant information. This information is extracted from structured and unstructured data fields in the EMR. This widget is preferably defined to be accessible from the clinical, social, and patient views).

Regarding Claim 8, the combination of Amarasingham and Lieberman discloses the method of claim 1…
Amarasingham further discloses …further comprising: retrieving patient's preference data to… (Amarasingham, ¶ 26, The graphical user interface are further adapted to receive the user's (healthcare personnel, social services, and patient) input of personal preferences and configurations, etc. The plurality of user interface computing devices 18 may also be data sources 13 to the intelligent continuity of care information system 10 and the patient care and management system 11).
Through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …automatically schedule transportation using the transportation service.
First, Amarasingham discloses scheduling transportation using the transportation service (Amarasingham, ¶ 90, She refers the patient to the facility, and the updated referral information is displayed in the Referrals Widget. She also calls the facility directly and, after learning that they have space, arranges for transportation for the patient from the hospital to the facility. The positive result is that the patient is able to avoid disruption of rehab services, which reduces risk of an adverse event).
Further Amarasingham discloses automatically transmitting information (Amarasingham, ¶ 47, the patient care and management system 11 may automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended actions, alerts, Continuity of Care Documents, flags, appointment reminders, and questionnaires).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically scheduled a transportation service because both the scheduling of transportation and the automatic transfer of patient information were both known and implemented in the method of Amarasingham. It is well within the capabilities of one of ordinary skill in the art to automatically schedule transportation for a patient because such automatic scheduling would provide the predicted result of increasing efficiency and providing improved coordination of care. Thus, through KSR Rationale C, Amarasingham discloses …automatically schedule transportation using the transportation service.

Regarding Claim 10, the combination of Amarasingham and Lieberman discloses the method of claim 8…
Amarasingham further discloses …further comprising: accessing transport availability data of the transportation service (Amarasingham, ¶ 23, The patient care and management system 11 may receive data from these social services organizations and social-to-health information exchanges 17, which may include, for example, information on daily living skills, availability of transportation to medical appointments…).

Regarding Claim 11, Amarasingham discloses …an apparatus for scheduling services, comprising: … perform natural language processing (NLP) on a text corpus comprising patient medical information,  wherein the text corpus comprises unstructured text (Amarasingham, ¶ 18, The data received by the patient care and management system 11 may include electronic medical records (EMR) that include both clinical and non-clinical data. The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges, including: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information; and focused genotype testing (discloses inputting a text corpus comprising patient medical information)), (Id., ¶ 31,  Preferably in real-time, the data cleansing process 26 "cleans" or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed (discloses performing natural language processing) in the disease/risk logic module 30 described below. The system may also receive "clean" data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes));
…indicating a need for transportation assistance  (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance));
determine that the patient has a need for transportation assistance based on the NLP (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance)), (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization. The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses performed text analytics));
and schedule a transportation service based on the determination (Id., ¶ 90, She refers the patient to the facility, and the updated referral information is displayed in the Referrals Widget. She also calls the facility directly and, after learning that they have space, arranges for transportation for the patient from the hospital to the facility. The positive result is that the patient is able to avoid disruption of rehab services, which reduces risk of an adverse event).
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose …a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to…; generating text features representing the unstructured text using a plurality of real numbers; applying a machine learning model to the text features to generate target features…
However, Lieberman discloses …a processor and a memory storing instructions and in electronic communication with the processor, the processor being configured to execute the instructions to… (Lieberman, ¶ 71, the term “module” refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuits (ASICs), field-programmable gate-arrays (FPGAs), dedicated neural network devices (e.g., Google Tensor Processing Units), electronic circuits, processors (shared, dedicated, or group) configured to execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality);
generating text features representing the unstructured text using a plurality of real numbers  (Id., ¶ 31, FIG. 4C illustrates a third example in which a structured or unstructured text file (e.g., a written report, office notes, etc.) are processed by a natural language processing module 430 to produce a vector 433 that extracts meaningful information from such text. In some embodiments, text string data is converted to appropriate numerical data (e.g., a numerical indicator of pain level (discloses text features representing the unstructured text using numbers) based on a text assessment of an individual's pain level)), (Id., ¶ 45, FIG. 6 is a schematic block diagram of a probabilistic neural network (PNN) 600 that may be used to implement one or more of the machine learning models described herein… In general, PNN 600 includes an input layer 601 (including nodes 601-1 to 601-n), pattern layer (or “hidden layer”) 602 (including nodes 602-1 to 602-n), summation layer 603 (including nodes 603-1 to 603-n), and output layer 604 (including nodes 604-1 to 604-n));
applying a machine learning model to the text features to generate target features… (Id., ¶ 32, While FIG. 1 illustrates a system that produces an output 150 indicative of whether a particular medical intervention is appropriate (e.g., a real probability value in the range of 0.0-1.0), FIG. 2 presents an alternate system for assessing medical interventions in accordance with various embodiments. That is, instead using a binary classifier for machine learning system 140, FIG. 2 illustrates a system in which outcomes 250 are used for training. Such outcomes may include, for example, patient satisfaction level (expressed numerically on a suitable scale), health complications (expressed as categorical data), cost per episode (in monetary units), functional status (e.g., the extent to which the patient has recovered to full functionality), and the need for ongoing additional treatments (discloses target features for determining medical interventions)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the text feature and target feature elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review for the same reasons as stated for claim 1.

Regarding claims 12-17 and 19, these claims recite limitations substantially similar to those in claims 3-8 and 10, respectively, and are rejected for the same reasons as stated above.

Regarding Claim 20, Amarasingham discloses …input a text corpus comprising patient medical information, wherein the text corpus comprises unstructured text (Amarasingham, ¶ 18, The data received by the patient care and management system 11 may include electronic medical records (EMR) that include both clinical and non-clinical data. The EMR clinical data may be received from entities such as hospitals, clinics, pharmacies, laboratories, and health information exchanges, including: vital signs and other physiological data; data associated with comprehensive or focused history and physical exams by a physician, nurse, or allied health professional; medical history; prior allergy and adverse medical reactions; family medical history; prior surgical history; emergency room records; medication administration records; culture results; dictated clinical notes and records; gynecological and obstetric history; mental status examination; vaccination records; radiological imaging exams; invasive visualization procedures; psychiatric treatment history; prior histological specimens; laboratory data; genetic information; physician's notes; networked devices and monitors (such as blood pressure devices and glucose meters); pharmaceutical and supplement intake information; and focused genotype testing (discloses inputting a text corpus comprising patient medical information)), (Id., ¶ 31,  Preferably in real-time, the data cleansing process 26 "cleans" or pre-processes the data, putting structured data in a standardized format and preparing unstructured text for natural language processing (NLP) to be performed (discloses performing natural language processing) in the disease/risk logic module 30 described below. The system may also receive "clean" data and convert them into desired formats (e.g., text date field converted to numeric for calculation purposes));
…indicating a need for transportation assistance  (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance));
retrieve patient's preference data (Id., ¶ 26, The graphical user interface are further adapted to receive the user's (healthcare personnel, social services, and patient) input of personal preferences and configurations, etc. The plurality of user interface computing devices 18 may also be data sources 13 to the intelligent continuity of care information system 10 and the patient care and management system 11);
determine that the patient has a need for transportation assistance based on the target features (Id., ¶ 46, The data presentation and system configuration logic module 40 further includes a messaging interface 46 that is adapted to generate output messaging code in forms such as HL7 messaging, text messaging, e-mail messaging, multimedia messaging, web pages, web portals, REST, XML, computer generated speech, constructed document forms containing graphical, numeric, and text summary of the risk assessment, reminders, and recommended actions. The interventions generated or recommended by the patient care and management system 11 may include: ... identifying transportation needs (discloses determination if a patient needs transportation assistance)), (Id., ¶ 35, During natural language processing, raw unstructured data, for example, physicians' notes and reports, first go through a process called tokenization. The tokenization process divides the text into basic units of information in the form of single words or short phrases by using defined separators such as punctuation marks, spaces, or capitalizations (discloses performed text analytics));
identify a transportation service of the need for transportation assistance based on the determination (Id., ¶ 88, A client enrolled at a senior center needs transportation services to attend his medical appointments at a clinic. He asks his case worker at the center for assistance. The case worker is provided access to the client's summary record. She reads the information provided by the Demographic Information widget and learns that the client's transportation is "unstable." Looking at the information provided by the Referrals widget, she learns that he has received transportation assistance from a city initiative to provide bus passes to seniors. The Upcoming Appointments Widget further provides information about the appointment date, time, and location for the patient. The case worker calls the transportation service and arranges for her client to receive a bus pass (discloses identifying a transportation service based on determination of need) in order to attend the appointment listed in the intelligent continuity of care information system portal).
Through KSR Rationale C (See MPEP 2141(III)(C)), Amarasingham discloses …and automatically schedule transportation based on the identification and the patient preference data.
First, Amarasingham discloses scheduling transportation using the transportation service (Amarasingham, ¶ 90, She refers the patient to the facility, and the updated referral information is displayed in the Referrals Widget. She also calls the facility directly and, after learning that they have space, arranges for transportation for the patient from the hospital to the facility. The positive result is that the patient is able to avoid disruption of rehab services, which reduces risk of an adverse event).
Further Amarasingham discloses automatically transmitting information (Amarasingham, ¶ 47, the patient care and management system 11 may automatically generate, transmit, and present information such as high-risk patient lists with risk scores, natural language generated text, reports, recommended actions, alerts, Continuity of Care Documents, flags, appointment reminders, and questionnaires).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have automatically scheduled a transportation service because both the scheduling of transportation and the automatic transfer of patient information were both known and implemented in the method of Amarasingham. It is well within the capabilities of one of ordinary skill in the art to automatically schedule transportation for a patient because such automatic scheduling would provide the predicted result of increasing efficiency and providing improved coordination of care. Thus, through KSR Rationale C, Amarasingham discloses …and automatically schedule transportation based on the identification and the patient preference data.
While suggested in at least ¶¶ 30-38, Amarasingham does not explicitly disclose …A non-transitory computer readable medium storing code for scheduling services, the code comprising instructions executable by a processor to:…; generating text features representing the unstructured text using a plurality of real numbers; applying a machine learning model to the text features to generate target features…
However, Lieberman discloses …A non-transitory computer readable medium storing code for scheduling services, the code comprising instructions executable by a processor to:… (Lieberman, ¶ 71, the term “module” refers to any hardware, software, firmware, electronic control component, processing logic, and/or processor device, individually or in any combination, including without limitation: application specific integrated circuits (ASICs), field-programmable gate-arrays (FPGAs), dedicated neural network devices (e.g., Google Tensor Processing Units), electronic circuits, processors (shared, dedicated, or group) configured to execute one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality);
generating text features representing the unstructured text using a plurality of real numbers  (Id., ¶ 31, FIG. 4C illustrates a third example in which a structured or unstructured text file (e.g., a written report, office notes, etc.) are processed by a natural language processing module 430 to produce a vector 433 that extracts meaningful information from such text. In some embodiments, text string data is converted to appropriate numerical data (e.g., a numerical indicator of pain level (discloses text features representing the unstructured text using numbers) based on a text assessment of an individual's pain level)), (Id., ¶ 45, FIG. 6 is a schematic block diagram of a probabilistic neural network (PNN) 600 that may be used to implement one or more of the machine learning models described herein… In general, PNN 600 includes an input layer 601 (including nodes 601-1 to 601-n), pattern layer (or “hidden layer”) 602 (including nodes 602-1 to 602-n), summation layer 603 (including nodes 603-1 to 603-n), and output layer 604 (including nodes 604-1 to 604-n));
applying a machine learning model to the text features to generate target features… (Id., ¶ 32, While FIG. 1 illustrates a system that produces an output 150 indicative of whether a particular medical intervention is appropriate (e.g., a real probability value in the range of 0.0-1.0), FIG. 2 presents an alternate system for assessing medical interventions in accordance with various embodiments. That is, instead using a binary classifier for machine learning system 140, FIG. 2 illustrates a system in which outcomes 250 are used for training. Such outcomes may include, for example, patient satisfaction level (expressed numerically on a suitable scale), health complications (expressed as categorical data), cost per episode (in monetary units), functional status (e.g., the extent to which the patient has recovered to full functionality), and the need for ongoing additional treatments (discloses target features for determining medical interventions)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham to include the text feature and target feature elements of Lieberman in the analogous art of machine learning systems and methods for assessing medical interventions for utilization review for the same reasons as stated for claim 1.



Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham in view Lieberman and in further view of Cox, U.S. Publication No. 2017/0213005 [hereinafter Cox].

Regarding Claim 9, the combination of Amarasingham and Lieberman discloses the method of claim 8…
While suggested, the combination of Amarasingham and Lieberman does not explicitly disclose …further comprising:Attorney Docket No. P201805301US01 (8728-126OSVL)16 retrieving patient availability information.
However, Cox discloses …further comprising:Attorney Docket No. P201805301US01 (8728-126OSVL)16 retrieving patient availability information (Cox, ¶ 52, the patient's lifestyle information may be further analyzed to identify specific exercise actions to be taken by the patient based on their location, the facilities available, the patient's personal schedule of activities during the day, the patient's personal likes/dislikes (preferences), etc. For example, the patient may have a schedule that shows that the patient is available to exercise between 8 and 9 a.m. and 7:00 p.m. till 8:00 p.m. on most weekdays, is not available Thursday evenings after work for exercise, is available between 1 and 2 p.m. on Saturdays, and all day on Sundays).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the natural language processing and machine learning elements of Amarasingham and the recurrent neural network elements of Lieberman to include the availability elements of Cox in the analogous art of caching of patient information for evaluation of patient rules.
 The motivation for doing so would have been to improve the ability of “utilizing the machine learning systems described herein to provide “an improved data processing apparatus and method and more specifically to mechanisms for performing caching of patient information” (Cox, ¶ 1), wherein such improvements would help to determine whether a particular health care provider or physician is appropriate given the desired medical intervention” (Lieberman, ¶ 6), and would further help to achieve Amarasingham’s goal of “increased efficiency that can be achieved through improved coordination of care” [Cox, ¶ 1; Lieberman, ¶ 6; Amarasingham, ¶ 16].

Regarding claim 18, this claim recites limitations substantially similar to those in claim 9, and is rejected for the same reasons as stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riskin et al., U.S. Publication No. 2014/0330586, discloses systems and methods for processing patient information.
Carus et al., U.S. Publication No. 2004/0220895, discloses systems and methods for coding information.
Liang et al., U.S. Publication No. 2018/0196920, discloses extracting patient information from an electronic medical record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/               Examiner, Art Unit 3624                                                                                                                                                                                         /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624